Concurring Opinion.
Cox, C. J.
I can not agree that §6021 Burns 1914, §5772 R. S. 1881, which contains the general provision for appeals from boards of county commissioners authorizes an appeal from the decision of a special tribunal made up of two boards of county commissioners and the county auditor of the county where the initial steps were taken for the improvement. But I think the statute in question (§§7740-7752 Burns 1914) contemplates that when the joint tribunal determines that the improvement is not of public utility, a *112finding which requires a dismissal of the petition, such dismissal is to be made, not by the joint tribunal, but by the board of commissioners of the county where it was filed. With this view of it §6021, supra, would apply.
Myers, J., concurs.
Note. — Reported in 105 N. E. 775. See, also, under (1, 2, S) 37 Cyc. 222.